DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 20-25 and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites that the first horizontal shaft portion and the front coupling defines an inclusive angle.  However, this feature is not supported in the specification.  The specification states that the inclusive angle is between the front prop shaft 590 and the front coupling 596 (at Para [0155], see Fig 11).  It is unclear which angle the Applicant is referring to.  Clarification and correction are required.
Claim 22 recites left and right side half shafts.  Claim 22 is ultimately dependent on claim 11.  Claim 11 recites a first shaft portion extending horizontally.  It is unclear whether the first shaft portion is the same as one of the left and right side half shafts or an additional shaft.  Clarification and correction are required.
Claim 31 recites that the front prop shaft is defined by a first shaft.  Claim 31 is ultimately dependent on claim 26.  Claim 26 recites half shafts coupled between the wheels and the front final drive.  It is unclear whether the “first shaft” recited in claim 31 is one of the half shafts or an additional horizontal extending shaft.  Clarification and correction are required.
Claim 31 recites that the first shaft portion and the front coupling defines an inclusive angle.  However, this feature is not supported by the specification.  The specification states that the inclusive angle is between the front prop shaft 590 and the front coupling 596 (at Para [0155]).  It is unclear which angle the Applicant is referring to.  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2018/0281764 (Pongo).
Regarding claim 10, Pongo discloses a vehicle comprising a frame 4; front and rear wheels (See Fig 1); a front suspension coupled to the frame 10; a powertrain 6 drivingly coupled to the front and rear wheels, comprising a front final drive 50 drivingly coupled to the front wheels; a front prop shaft 40 coupling the powertrain to the front wheels; a steering mechanism 8 positioned above the prop shaft and rearward of the final drive.
Regarding claim 12, Pongo discloses that the front suspension incudes upper and lower A-arms on a left and right hand side of the vehicle. (See Fig 1).
Regarding claim 13, Pongo discloses that the front suspension further comprises a linear force element (shock absorbers shown in Fig 1) coupled between the frame and one of the upper and lower A-arms on each side of the vehicle.
Regarding claim 14, Pongo discloses that the linear force element is coupled to the lower A- arms on each side of the vehicle.  (See Fig 1. Note that all components of the vehicle are coupled to each other).
Regarding claim 15, Pongo discloses that a left side half shaft 60 is coupled between the left wheel and the front final drive and a right half shaft 60 is coupled between the right wheel and the front final drive 50.  (See Para [0029]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-19 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pongo in view of US Pub 2009/0295113 (Inoue).
Regarding claims 16 and 17, Pongo does not disclose that the linear force elements and the lower A-arms straddle the half shafts.  However, Inoue discloses a configuration of the damper D, half shaft 10 and a control arm 2, where the half shaft 10 is disposed through the gap S.sub.D of the clevis 7. (See Fig 1 and claim 12 in Inoue).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation/configuration of the half shaft and linear force element such that the half shaft extends through the lower end of the damper in order to provide a compact configuration within a front suspension area.
Regarding claim 18, the combination of Pongo and Inoue shows that the clevis 7 (in Inoue) is elongated in the vertical direction to allow the free movement of the half haft within the clevis during the operating movement of the suspension.
Regarding claim 19, Pongo discloses that the axis that runs down the axial center of the linear force element intersects the half shaft (See Fig 6 in Pongo).
Regarding claims 26-27, Pongo discloses a vehicle with a frame 4; front and rear wheels (See Fig 1); a front suspension coupled to the frame 10; upper and lower A-arms on a left and right hand side of the vehicle; (See Fig 1); a linear force element (unnumbered shock absorbers shown in Fig 1);  a powertrain 6 drivingly coupled to the front and rear wheels, comprising a front final drive 50 drivingly coupled to the front wheels; a front prop shaft 40 coupling the powertrain to the front wheels; left and right half side shafts 60 are between the respective wheels and the front final drive 50 (See Figs 1 and 2). Pongo does not disclose that the linear force elements has a coupling between the linear force elements and the lower A-arms that straddles the half shafts and the lower A-arms straddle the half shafts.  However, Inoue discloses a configuration of the damper D, half shaft 10 and a control arm 2, where the half shaft 10 is disposed through the gap S.sub.D of the clevis 7. (See Fig 1 and claim 12 in Inoue).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation/configuration of the half shaft and linear force element such that the half shaft extends through the lower end of the damper in order to provide a compact configuration within a front suspension area.
Regarding claim 28, the combination of Pongo and Inoue shows that the clevis 7 (in Inoue) is elongated in the vertical direction to allow the free movement of the half haft within the clevis during the operating movement of the suspension.
Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pongo and US Pub 2009/0295113 (Inoue) in view of US Pub 2007/0181358 (Nakagaki).
Regarding claim 29, the combination of Pongo and Inoue does not disclose that the powertrain has a power source (engine, motor, battery).  However, it is well-known that a vehicle has a power source in order to function. Nakagaki discloses that the powertrain has an engine 30 in order to provide a drive force.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an engine to the vehicle as taught by the combination of Pongo and Inoue in order to provide a power source for the vehicle. Pongo also discloses a front prop shaft 40 and a front final drive 50.
Regarding claim 30, Pongo discloses a steering mechanism 8 that is positioned above the prop shaft 40 and rearward of the final drive 50.

Claim(s) 52-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pongo in view of US Pub 2019/0299737 (Sellars).
Regarding claim 52, Pongo discloses a vehicle comprising a frame 4; front and rear wheels (See Fig 1); a front suspension coupled to the frame; a powertrain 6 drivingly coupled to the front and rear wheels, comprising a front final drive 50 drivingly coupled to the front wheels; a front prop shaft 40 coupling the powertrain to the front wheels.  Pongo does not disclose a stabilizer bar.  However, Sellars discloses that it is known for a vehicle to include a stabilizer bar 262 positioned over a top of the final drive.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a stabilizer bar in the vehicle of Pongo as taught by Sellars in order to take up load/torque generated by the final drive to disburse the torque away from the final drive and to be move evenly distributed throughout the vehicle frame.  Further the location of the stabilizer bar relative to the final drive provides ease of installation and removal of the final drive structure.  (See Sellars at Para [0104-0109]).
Regarding claim 53, the combination of Pongo and Sellars discloses that the stabilizer bar includes a transverse rod (the front horizontal portion) coupled to link arms (the angular portions (in Fig 5) which in turn are coupled to link rods 280 and wherein link rods are coupled to the front suspension.  (See Fig 5 in Sellars).
Regarding claim 54, the combination of Pongo and Sellars does not disclose that the link arms are discrete from the transverse rod.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the transverse rod and the link arms discrete members, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 55, Pongo discloses a steering mechanism 8 positioned above the prop shaft 40 and rearward of the final drive 50 .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892.  For example, US Pub 2009/0302590 (Van Bronkhorst) and US Pub 2007/0181358 (Nakagaki) each show all of the features of claim 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616